DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
On 5/19/2022, applicant submitted a petition to revive applicant’s application after unintentional abandonment, and that petition was granted by the USPTO.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 12, 21, and 22 are  rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,858,765 to Nakamura in view of U.S. 4,341,307 to Shyers.  
With regard to claims 1 and 22, Nakamura teaches a cosmetic-containing tool comprising a bottom shell (item 20e in Figure 6) having a top opening and a plurality of sides including a bottom front side (item 20b in Figure 6) having three partial shell apertures (items 22 in Figures 6; Col. 4, line 60 to Col. 5, line 27).  Nakamura’s tool comprises a lid (item 21 in Figure 6) mated with the top opening of the bottom shell, wherein the lid comprises a plurality of sides including a lid front side (item 21a in Figure 6) having three partial shell apertures configured to match the three partial shell apertures of the bottom front side such that three apertures are created on a front side when the lid is in a closed position on the bottom shell (Col. 4, line 60 to Col. 5, line 27).  Applicant’s limitation specifying that the tool is for excess mascara and clump removal specifies intended use (see MPEP 2114 and 2115) of the apparatus and is therefore not given patentable weight.  Each aperture of Nakamura is structurally capable of having a brush inserted therein such that excess mascara can be cleaned off the brush by having the brush wiped against aperture surfaces.  When the lid is in a closed position on the bottom shell, the lid and bottom shell define an interior (Col. 4, line 60 to Col. 5, line 27), and this interior is structurally capable of receiving excess mascara removed from a brush inserted through an aperture.  Nakamura teaches that when the lid is in its closed position on the bottom shelf, hook portions (items 24 in Figure 6) are used to connect the lid to the bottom shelf (Col. 4, line 60 to Col. 5, line 27).
Nakamura does not teach that the bottom shelf and lid form a seal when the lid is its closed position on the bottom shelf.
Shyers teaches that when connecting a lid (item 12 in Figures 1 and 2) of a cosmetics container to a bottom of the container, this can successfully be accomplished by having the lid and bottom mate with each other such that a seal is formed between the lid and bottom (Col. 1, lines 5-11; Col. 2, line 31 to Col. 4, line 11).  Shyers teaches that sides of the lid comprise flanged lips (item 27 in Figure 2) that mate with flanged lips of the container’s bottom such that a seal is formed (Col. 2, line 31 to Col. 4, line 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Nakamura such that when the lid is put into a closed position on the bottom shelf, sides of the lid and bottom shelf comprise flanged lips that mate with each other such that a seal is formed between the lid and the bottom shelf.  The motivation for performing the modification was provided by Shyers, who teaches when connecting a lid of a cosmetics container to a bottom of the container, this can successfully be accomplished by having the lid and bottom mate with each other such that a seal is formed between the lid and bottom.  In this method of Nakamura in view of Shyers, the seal created by the flanged lips could advantageously prevent outside contaminants from getting inside the closed tool.  
With regard to claim 2, in the tool of Nakamura in view of Shyers, the lid is hingeably attached to the bottom shell (Col. 3, 6-9; Col. 4, line 60 to Col. 5, line 27; Figures 6 and 7 of Nakamura).  
With regard to claim 3, in the tool of Nakamura in view of Shyers, the front apertures are circular (Col. 4, line 60 to Col. 5, line 27; Figures 6 and 7 of Nakamura).  
With regard to claim 4, in the tool of Nakamura in view of Shyers, each aperture comprises a passageway having a first end on an exterior surface of the tool and a second end of an interior surface of the tool (Col. 4, line 60 to Col. 5, line 27; Figures 6 and 7 of Nakamura).  
With regard to claim 5, applicant’s limitation specifying that excess material is scraped off a brush and deposited through the second end of the passageway to the tool’s interior specifies intended use of the apparatus (see MPEP 2114 and 2115) and is therefore not given patentable weight.  The tool of Nakamura in view of Shyers is structurally capable of scraping off excess material from a brush such that the scraped off material is deposited through the second end of one of the passageways into the interior of the tool.  
With regard to claim 6, in the apparatus of Nakamura in view of Shyers, the front apertures are covered by the lid (item 21 in Figures 6 and 7 of Nakamura) when the tool is in a locked position and the tool is oriented as in Figure 7 (Col. 4, line 60 to Col. 5, line 27 of Nakamura).  
With regard to claim 7, applicant’s limitation specifying that excess material is contained within the interior of the tool when the tool is in a locked position specifies intended use (see MPEP 2114 and 2115) of the apparatus and is therefore not given patentable weight.  The tool of Nakamura in view of Shyers is structurally capable of containing excess material in its interior when the tool is in the locked position.  
With regard to claim 8, applicant’s limitation specifying that the tool is opened to discard excess material contained in the interior specifies intended use (see MPEP 2114 and 2115) of the apparatus and is therefore not given patentable weight.  The tool of Nakamura in view of Shyers is structurally capable of being opened to discard excess material contained within the tool’s interior.  
With regard to claim 12, the front of the tool of Nakamura in view of Shyers comprises three apertures (Col. 4, line 60 to Col. 5, line 27; Figures 6 and 7 of Nakamura).  
With regard to claim 21, in the tool of Nakamura in view of Shyers, the first front aperture is positioned at an angle relative to horizontal (see Figures 6 and 7 of Nakamura).  
Claims 1-17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0063588 by Stoeppelwerth in view of U.S. 4,341,307 to Shyers.  
With regard to claims 1 and 22, Stoeppelwerth teaches a tool comprising a bottom shell (item 14 in Figure 1) having a top opening and plurality of sides including a bottom front side having at least one partial front shell aperture (item 15a in Figure 1; Par. 0018-0021).  Stoeppelwerth’s tool comprises a lid (item 12 in Figure 1) mated with the top opening of the bottom shell and having a plurality of sides including a lid front side having at least one partial front lid aperture (item 15d in Figure 1) configured to match the at least one partial front shell aperture to create a first front aperture on a front side when the lid is in a closed position (such a closed position is illustrated in Figure 3; Par. 0018-0021).   Applicant’s limitation specifying that the tool is for excess mascara and clump removal specifies intended use (see MPEP 2114 and 2115) of the apparatus and is therefore not given patentable weight.  The first front aperture of Stoeppelwerth is structurally capable of having a brush inserted therein such that excess mascara can be cleaned off the brush by having the brush wiped against aperture surfaces.  When the lid is in a closed position on the bottom shell, the lid and bottom shell define an interior (Par. 0018-0021), and this interior is structurally capable of receiving excess mascara removed from a brush inserted through an aperture.  Stoeppelwerth teaches that when the lid is in a closed position (as shown in Figure 3), it is desirable for the lid to be secured to the bottom shell (Par. 0024-0026).  
Stoeppelwerth does not teach that the bottom shell and lid form a seal when the lid is its closed position on the bottom shell.
Shyers teaches that when connecting a lid (item 12 in Figures 1 and 2) of a container to a bottom of the container, this can successfully be accomplished by having the lid and bottom mate with each other such that a seal is formed between the lid and bottom (Col. 1, lines 5-11; Col. 2, line 31 to Col. 4, line 11).  Shyers teaches that sides of the lid comprise flanged lips (item 27 in Figure 2) that mate with flanged lips of the container’s bottom such that a sealed connection is formed (Col. 2, line 31 to Col. 4, line 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Stoeppelwerth such that when the lid is put into a closed position with the bottom shell, sides of the lid and bottom shell comprise flanged lips that mate with each other such that a seal is formed between the lid and the bottom shell.  The motivation for performing the modification was provided by Shyers, who teaches when connecting a lid of a container to a bottom of the container, this can successfully be accomplished by having the lid and bottom mate with each other such that a seal is formed between the lid and bottom.  In this method of Stoeppelwerth in view of Shyers, the seal created by the flanged lips can advantageously aid in connecting the lid to the bottom shell.
With regard to claim 2, in the tool of Stoeppelwerth in view of Shyers, the lid is hingeably attached to the bottom shell (Par. 0019 of Stoeppelwerth).  
With regard to claim 3, the combination of Stoeppelwerth in view of Shyers does not teach that the front aperture is circular.  However, Stoeppelwerth teaches using the front aperture to pass a cord into the tool (Par. 0021), and in accordance with MPEP 2144.04, Changes in Shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Stoeppelwerth in view of Shyers by having the shape of the front aperture be circular because a circular aperture could effectively be used to pass a cord into the tool.  
With regard to claim 4, in the tool of Stoeppelwerth in view of Shyers, the front aperture comprises a passageway having a first end on an exterior surface of the tool and a second end of an interior surface of the tool (Par. 0018-0021; Figure 1 of Stoeppelwerth).
With regard to claim 5, applicant’s limitation specifying that excess material is scraped off a brush and deposited through the second end of the passageway to the tool’s interior specifies intended use of the apparatus (see MPEP 2114 and 2115) and is therefore not given patentable weight.  The tool of Stoeppelwerth in view of Shyers is structurally capable of scraping off excess material from a brush such that the scraped off material is deposited through the second end of the passageway into the interior of the tool.  
With regard to claim 6, in the tool of Stoeppelwerth in view of Shyers, the front aperture is covered by the lid (item 12 in Figure 1 of Stoeppelwerth) when the tool is in a locked position (Par. 0018-0021, 0024, and 0025 of Stoeppelwerth).  
With regard to claim 7, applicant’s limitation specifying that excess material is contained within the interior of the tool when the tool is in a locked position specifies intended use (see MPEP 2114 and 2115) of the apparatus and is therefore not given patentable weight.  The tool of Stoeppelwerth in view of Shyers is structurally capable of containing excess material in its interior when the tool is in the locked position.  
With regard to claim 8, applicant’s limitation specifying that the tool is opened to discard excess material contained in the interior specifies intended use (see MPEP 2114 and 2115) of the apparatus and is therefore not given patentable weight.  The tool of Stoeppelwerth in view of Shyers is structurally capable of being opened to discard excess material contained within the tool’s interior.  
With regard to claim 9, in the tool of Stoeppelwerth in view of Shyers, the bottom shell has a back side having a back partial shell aperture (item 15b in Figure 1 of Stoeppelwerth), and the lid has a back side having a partial back lid aperture (item 15c in Figure 1 of Stoeppelwerth) configured to match the partial back shell aperture to create a first back aperture when the lid is in a closed position (Par. 0018-0021 of Stoeppelwerth).  The first back aperture is structurally capable of accepting a brush for cleaning.  
With regard to claim 10, the combination of Stoeppelwerth in view of Shyers does not teach that the back aperture is rectangular.  However, Stoeppelwerth teaches using the back aperture to pass a cord into the tool (Par. 0021), and in accordance with MPEP 2144.04, Changes in Shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Stoeppelwerth in view of Shyers by having the shape of the back aperture be rectangular because a rectangular aperture could effectively be used to pass a cord into the tool.  
With regard to claim 11, in the tool of Stoeppelwerth in view of Shyers, the first back aperture is covered by the lid when the tool is in a locked position.
With regard to claim 12, in the tool of Stoeppelwerth in view of Shyers, the front side comprises a ventilation aperture (item 34 in Figure 3; Par. 0024-0026 of Stoeppelwerth).  
With regard to claim 21, in the tool of Stoeppelwerth in view of Shyers, the first front aperture is positioned at an angle relative to horizontal.
With regard to claims 13 and 24, Stoeppelwerth teaches a tool comprising a bottom shell (item 14 in Figure 1) having a top opening and plurality of sides including a bottom front side having at least one partial front shell aperture (item 15a in Figure 1; Par. 0018-0021).  Stoeppelwerth’s tool comprises a lid (item 12 in Figure 1) mated with the top opening of the bottom shell and having a plurality of sides including a lid front side having at least one partial front lid aperture (item 15d in Figure 1) configured to match the at least one partial front shell aperture to create a first front aperture on a front side when the lid is in a closed position (such a closed position is illustrated in Figure 3; Par. 0018-0021).   Applicant’s limitation specifying that the tool is for excess mascara and clump removal specifies intended use (see MPEP 2114 and 2115) of the apparatus and is therefore not given patentable weight.  The first front aperture of Stoeppelwerth is structurally capable of having a brush inserted therein such that excess mascara can be cleaned off the brush by having the brush wiped against aperture surfaces.  Stoeppelwerth’s bottom shell has a back side having a back partial shell aperture (item 15b in Figure 1), and Stoeppelwerth’s lid has a back side having a partial back lid aperture (item 15c in Figure 1) configured to match the partial back shell aperture to create a first back aperture when the lid is in a closed position (Par. 0018-0021).  When the lid is in a closed position, the lid and bottom shell define an interior (Par. 0018-0021), and this interior is structurally capable of receiving excess mascara removed from a brush inserted through an aperture.  
Stoeppelwerth does not teach that the bottom shell and lid form a seal when the lid is its closed position on the bottom shell.
Shyers teaches that when connecting a lid (item 12 in Figures 1 and 2) of a container to a bottom of the container, this can successfully be accomplished by having the lid and bottom mate with each other such that a seal is formed between the lid and bottom (Col. 1, lines 5-11; Col. 2, line 31 to Col. 4, line 11).  Shyers teaches that sides of the lid comprise flanged lips (item 27 in Figure 2) that mate with flanged lips of the container’s bottom such that a sealed connection is formed (Col. 2, line 31 to Col. 4, line 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Stoeppelwerth such that when the lid is put into a closed position with the bottom shell, sides of the lid and bottom shell comprise flanged lips that mate with each other such that a seal is formed between the lid and the bottom shell.  The motivation for performing the modification was provided by Shyers, who teaches when connecting a lid of a container to a bottom of the container, this can successfully be accomplished by having the lid and bottom mate with each other such that a seal is formed between the lid and bottom.  In this method of Stoeppelwerth in view of Shyers, the seal created by the flanged lips can advantageously aid in connecting the lid to the bottom shell.
With regard to claim 14, applicant’s limitation specifying that excess material is cleaned off a brush through insertion into the first front aperture and deposits in the interior of the tool specifies intended use (see MPEP 2114 and 2115) of the apparatus and is therefore not given patentable weight.  The tool of Stoeppelwerth in view of Shyers is structurally capable of being used with a brush in such a manner.  
With regard to claim 15, applicant’s limitation specifying that excess material is contained within the interior of the tool when the tool is in a locked position specifies intended use (see MPEP 2114 and 2115) of the apparatus and is therefore not given patentable weight.  The tool of Stoeppelwerth in view of Shyers is structurally capable of containing excess material in its interior when the tool is in the locked position.  
With regard to claim 16, applicant’s limitation specifying that excess material is discarded through the first back aperture specifies intended use (see MPEP 2114 and 2115) of the apparatus and is therefore not given patentable weight.  The tool of Stoeppelwerth in view of Shyers is structurally capable of having excess material discarded through the first back aperture.  
With regard to claim 17, in the tool of Stoeppelwerth in view of Shyers, the front side comprises a ventilation aperture (item 34 in Figure 3; Par. 0024-0026 of Stoeppelwerth).  
With regard to claim 23, in the tool of Stoeppelwerth in view of Shyers, the first front aperture is positioned at an angle relative to horizontal.

Response to Arguments0
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive.
Applicant argues that “none of the cited references are analogous art”.  This argument is not persuasive.  Below, the examiner discusses how each reference can be considered “analogous art”.  
With regard to the Nakamura reference, Nakamura teaches a cosmetics case comprising a bottom shell and lid (Col. 4, line 60 to Col. 5, line 27).  The Nakamura reference is thus considered to be analogous to applicant’s tool, which is a case comprising a bottom shell and lid (see applicant’s Figures 1 and 2).  It’s true that Nakamura does not recite performing cleaning, but the “cleaning” of applicant’s tool simply recites the “intended use” (see MPEP 2114) of applicant’s tool.  
With regard to the Shyers reference, Shyers teaches a cosmetics case comprising a bottom and a closeable lid (Col. 1, lines 5-11; Col. 2, line 31 to Col. 4, line 11).  The Shyers reference is thus considered to be analogous to applicant’s tool, which is a case comprising a bottom shell and lid (see applicant’s Figures 1 and 2).  It’s true that Shyers does not recite performing cleaning, but the “cleaning” of applicant’s tool simply recites the “intended use” (see MPEP 2114) of applicant’s tool.   
With regard to the Stoeppelwerth reference, Stoeppelwerth teaches a case comprising a bottom shell and lid (Par. 0018-0021).  The Stoeppelwerth reference is thus considered to be analogous to applicant’s tool, which is a case comprising a bottom shell and lid (see applicant’s Figures 1 and 2).  It’s true that Stoeppelwerth does not recite performing cleaning, but the “cleaning” of applicant’s tool simply recites the “intended use” (see MPEP 2114) of applicant’s tool.   
A reference can be considered analogous art if “the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem)”, as discussed in MPEP 2141.01(a).  Each of the Nakamura, Shyers, and Stoeppelwerth references are references from the case art, and the cases of Nakamura, Shyers, and Stoeppelwerth each comprise a bottom and lid.  The Nakamura, Shyers, and Stoeppelwerth references do not teach using their cases to clean a brush, but as discussed, the “cleaning” of applicant’s tool simply recites the “intended use” (see MPEP 2114) of applicant’s tool.  As discussed in detail above in the examiner’s rejections, the combinations of references are able to reject the structural limitations of applicant’s claimed tool.  
On page 10 of applicant’s arguments, applicant argues about the examiner’s citation of “intended use” (MPEP 2114 and 2115) when addressing applicant’s “intended use” limitations.  Applicant, points out that “features of an apparatus may be recited either structurally or functionally”, that “there is nothing inherently wrong with defining some part of an invention in functional terms”, and that “functional language does not, in and of itself, render a claim improper”.  The examiner does not disagree with any of these correct statements, and the examiner has not stated that “functional language” is improper in any way.  Functional language can indeed be used to recite an apparatus, but “intended use” of an apparatus, by itself, is not given patentable weight (MPEP 2114 and 2115).  The “intended use” language in applicant’s claim language does not structurally distinguish applicant’s claimed language from the prior art combinations used above in the rejections.  In other words, applicant is free to use functional language to recite the structure of the claimed tool, but applicant has not used functional language to recite structural features that distinguish applicant’s tool from the prior art combinations used above in the rejections.  
Applicant argues the following:
The apertures in Nakamura are sized and shaped “for receiving and retaining the rounded end portions of the lipstick cases 30.”  The apertures in Stoeppelwerth are sized and shaped “to allow conduit to ingress and egress the manifold” or “to allow airflow”, respectively.  Neither of these apertures in the cited references are necessarily able to clean excess mascara off a mascara brush as disclosed in the cited references any more than any other hole or surface.

This line of argument is not persuasive.  The apertures in Nakamura are indeed sized and shaped “for receiving and retaining the rounded end portions of the lipstick cases 30”, and the apertures of Stoeppelwerth are indeed sized and shaped “to allow conduit to ingress and egress the manifold”.  However, such apertures (in Nakamura or Stoeppelwerth) are still structurally capable of being used to removing excess mascara from a brush.  Such an aperture (in Nakamura or Stoeppelwerth) is structurally capable of having a brush with excess mascara inserted within such that the brush can be wiped against the aperture to remove excess mascara.  It is simply applicant’s opinion and conjecture that “neither of these apertures in the cited references [Nakamura and Stoeppelwerth] are necessarily able to clean excess mascara off a mascara brush as disclosed in the cited references any more than any other hole or surface”.  Again, such an aperture (in Nakamura or Stoeppelwerth) is structurally capable of having a brush with excess mascara inserted within such that the brush can be wiped against the aperture to remove excess mascara.  
On pages 11 and 12 of applicant’s arguments, applicant argues that Nakamura “only discloses placing a lipstick case into a partial aperture and does not disclose, teach, or suggest inserting any item through a first front aperture, as claimed, that is formed when the cover is closed”.  This argument does not overcome the examiner’s rejections.  Each of the three apertures (formed when the lid closes on the bottom shell such that the three partial apertures of the lid match with the three partial shell apertures of the bottom shell) of Nakamura are structurally capable of having a brush with excess mascara inserted therein such that the brush can be wiped against the aperture to remove excess mascara.  Applicant’s limitation specifying that the tool is for excess mascara and clump removal specifies intended use (see MPEP 2114 and 2115) of the apparatus and is therefore not given patentable weight.  Each aperture of Nakamura is structurally capable of having a brush inserted therein such that excess mascara can be cleaned off the brush by having the brush wiped against aperture surfaces.  
On page 12 of applicant’s arguments, applicant argues that “while the Office Action relies on Shyer to disclose the claimed seal/mating flanged lips, [a] person having ordinary skill in the art would have had no motivation to combine this aspect of Shyers with Nakamura when Nakamura’s storage container is intended to organize lipsticks that are already contained within their tubes.”  This argument is not persuasive.  In the examiner’s combination of Nakamura in view of Shyer, sides of the lid and bottom shelf comprise flanged lips that mate with each other such that a seal is formed between the lid and the bottom shelf.  The motivation for performing the modification was provided by Shyers, who teaches when connecting a lid of a cosmetics container to a bottom of the container, this can successfully be accomplished by having the lid and bottom mate with each other such that a seal is formed between the lid and bottom.  As discussed above in the examiner’s obviousness rejection of claim 1, in this method of Nakamura in view of Shyers, the seal created by the flanged lips could advantageously prevent outside contaminants from getting inside the closed tool.  
On page 12 of applicant’s arguments, applicant argues that Stoeppelwerth “only discloses placing a power cord into a partial aperture and does not disclose, teach, or suggest inserting any item through a first front aperture, as claimed, that is formed when the device is closed”.  This argument does not overcome the examiner’s rejections.  The first front aperture of Stoeppelwerth is structurally capable of having a brush inserted therein such that excess mascara can be cleaned off the brush by having the brush wiped against aperture surfaces.  Applicant’s limitation specifying that the tool is for excess mascara and clump removal specifies intended use (see MPEP 2114 and 2115) of the apparatus and is therefore not given patentable weight.  Again, the first front aperture of Stoeppelwerth is structurally capable of having a brush inserted therein such that excess mascara can be cleaned off the brush by having the brush wiped against aperture surfaces.    
On page 12 of applicant’s arguments, applicant argues that “while the Office Action relies on Shyer to disclose the claimed seal/mating flanged lips, [a] person having ordinary skill in the art would have had no motivation to combine this aspect of Shyers with Stoeppelwerth when Stoeppelwerth’s storage container is intended to organize electrical cords and provide vented airflow within the container”.  This argument is not persuasive.  In the examiner’s combination of Stoeppelwerth in view of Shyers, sides of the lid and bottom shell comprise flanged lips that mate with each other such that a seal is formed between the lid and the bottom shell.  The motivation for performing the modification was provided by Shyers, who teaches when connecting a lid of a container to a bottom of the container, this can successfully be accomplished by having the lid and bottom mate with each other such that a seal is formed between the lid and bottom.  In the method of Stoeppelwerth in view of Shyers, the seal created by the flanged lips can advantageously aid in connecting the lid to the bottom shell.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
August 29, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714